Gentlemen of the Jury:

The Almighty, of his infinite goodness, has given to one man ten talents, to another five talents, and to a third one talent.—If I were to bury my talent in the earth, or lock it up on this occasion, I should not only do great injustice to the prisoner at the bar, but should also consider myself as sinning against the bounty of Providence. Therefore, as one of the counsel for the prisoner, I shall now have the honour of addressing you in his behalf.
The prisoner is indicted for the crime of manslaughter, in causing the death of Albert Robinson, by giving him a blow on the right side of the head with a stick attached to his cart, commonly called a monachie, on the evening *130of the 17th of October now last; to which charge the prisoner has pleaded not- guilty, and put himself upon God and you, gentlemen of the jury, for trial.
I congratulate the prisoner and the public, that the constitution and laws have wisely placed in your hands the trial of this cause ; knowing, as I do, the character of our New York jurors being proverbial for wisdom and sound discretion—lovers of liberty, humanity, and justice, and generally speaking, men possessing undeviating integrity, and of high and delicate honour.
Having, with great deliberation, examined and considered the law and facts—the principles which ought to govern in this case, and the tribunal which is to decide the fate of the prisoner, I have made up my opinion, and fear not the final result. Of the law, as well as of the facts, you are the judges, and I shall draw on you, for my client, your verdict of acquittal. As discreet men, and jurors, you will always pay the greatest deference and respect to what may fall from the lips of a learned judge, especially when it comes from one whose life has been devoted to philosophical and juridical studies; but remember, that the greatest lawyers and the greatest judges often differ in opinion, as much as in their looks, on the subject of homicide, which by the. books is divided into three kinds: justifiable, excusable, and felonious. 1 contend, that instead of the prisoner having been guilty of manslaughter, as charged in the indictment, the act is excusable homicide, se defendeudo, or in self defence.
To establish fully my defence for the prisoner, " shall *131confine myself principally to the law and the facts, since V A J. V ' eloquence is necessary only to defend a bad cause, and a good one may easily be supported by the logic of common sense, and the rhetoric of unstudied expression. Gentlemen, time, place, and provocation, are all important in the investigation; thereon hangs the very gist of this indictment; and this case, like all others, must stand or fall on its own merits. The learned counsel associated with me have read to you the law from Black. Com., Hale’s Pleas of the Crown, East’s Crown Law, Lovet’s case, Harcourt’s case, Goodwin’s case, and some other authorities which ought to govern in this case. I subscribe fully to the doctrine, by those gentleman so ably, forcibly, and eloquently contended for, whatever may be the opinion of the court to the contrary.
Let me call your attention to the two great laws of human society, from whence all the rest derive- their course force,. nd obligation ; they are.those of Equity and Self-Preservation ; by the first, all men are bound alike not to huiv one another; by the second, all men have a right to defend themselves. The civil law says, “ It is a maxim of the law, that whatever we do in the way, and for the ends of self defence, we may lawfully do.’’ This principle of the civil law has been fully recognized in the 5th section of the act, passed the 14th of February, 1787, by our legislature, declaring, that persons killing in self defence, or by misfortune, shall be thereof fully ac_ quitted and discharged. 1 L. N. Y. p. 67.
All the laws of society are entirely reciprocal, and no man ought to be exempt from their force ; and whoever violates this primary law of nature, ought by the law of *132nature to be destroyed. He who observes no law forfeits all title to the protection of law. It is wickedness not to destroy a destroyer, and all the ill consequences setf defence are chargeable upon him only who occasioned them. To allow a license to any man to do evil, with impunity, is to make vice triumph over virtue, and innocence the prey to the guilty. The law of nature does not only allow us, but obliges us to defend ourselves. It is our duty, not only to ourselves, but to society. If we suffer tamely a lawless attack upon our person, property, and fortunes, we encourage it, and involve others in our doom. And Cicero says, “ He who does not resist mischief when he may, is guilty of the same crime, as if he had deserted his parents, his friends, and his country.” So that the conduct of my client, in defending his person and his property against the unlawfully and wicked attack of the deceased, is, I contend, excusable homicide in self defence, by all laws human and divine.
Again | the motive from which an action springs ought never to be overlooked, and it would be against natural justice to condemn a man to punishment for what is owing rather to his misfortune than his fault. The pris-' oner could have had no motive but merely to defend himself and his property. The deceased, a total stranger to him, seized his horse by the head, and stopped him on the pubjic high road, when my client was in the peace of God, in the peace of the people of the state of New York, and about his lawful business. This is a very important fact, and calls for the most serious consideration) and it ought to be most carefully weighed by every juror on the panel. Suppose either of you, gentlemen, had been *133stopped on the high road, just at the dusk of the evening, by a stranger, as was the prisoner by the deceased—your property seized by force—your person most grievously in-suited and injured, and you had no alternative but to submit to the insult and outrage, or by defending yourself and property against the mischief intended you; your own good sense, and knowledge of cause and effect, will instantly give the answer.
The counsel who preceded" me in summing up this cause, having gone minutely into the testimony, I shall not trespass on your time by recapitulating the evidence,' as the same must be fresh in your minds. I would ask, then, can you consign to a state’s prison, for years, a worthy citizen, who, unfortunately, to save himself and his property from, destruction, was driven of necessity to give the blow which has since proved the death of a man whom the prisoner believed, at the time, was a lawless desperado 1 The prisoner deeply laments the death of the deceased; but he feels no remorse—no disquieting dread of God or man, because his conscience whispers to him, that what he did on that occasion was only in self defence.
The honourable the district attorney, in withholding from the jury the examination of the prisoner taken in the police immediately on his arrest, I must say, notwithstanding my friendship and esteem for that gentleman, does not comport with my ideas of justice and humanity 5 and to my mind, it is self-evident Mr. Maxwell intends to press all sail that he possibly can to convict the prisoner. I therefore most earnestly request of you to banish from your ears the charms of his eloquence, and with your *134oaths upon your consciences, make to this tribunal and your God, your solemn verdict. Gentlemen, in the name of your own interest—your own honour—and your uWn gl°iy, I call upon you, by your verdict, to pronounce judgment on yourselves, because a similar misfortune may some day, by the providence of God, happen to some of you. If the authorities and arguments my learned associates and I have used, have not been convincing, you would not be convinced though one should arise from the dead. Justice and humanity revolt at the idea of a verdict of guilty, against the prisoner; and should you, by your verdict, pronounce the horrible word guilty, I should blush over this departure from those characteristic features of moral rectitude in the gentlemen who fill the panel, and tremble at the impending vengeance which awaits your future destiny.
The argument was concluded in behalf of the people, by Mr. Maxwell, the district Attorney, in his usual clear, candid, and imp. ssive manner. An appropriate charge was delivered by the Recorder, in which the prominent facts were recapitulated, and the, lax, relative to manslaughter, and the distinction between it and chance medley in self defence, was stated and explained with great precision and perspicuity. At 9 o’clock it was committed ‘•to the jury, who in about two hours returned with a ver<dict of Not Guity.